                                            Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 1 of 16




                                   1

                                   2                                    UNITED STATES DISTRICT COURT                       Mar 30 2020


                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5
                                            UNITED STATES OF AMERICA,
                                   6                                                       Case No. 5:18-cr-00258-EJD
                                                          Plaintiff,
                                   7                                                       ORDER GRANTING IN PART AND
                                                    v.                                     DENYING IN PART DEFENDANT
                                   8                                                       BALWANI’S MOTION TO SEVER;
                                            ELIZABETH A. HOLMES, and RAMESH                FINDING MOOT HOLMES’S MOTION
                                   9        “SUNNY” BALWANI,                               TO SEVER
                                  10                      Defendants.                              FILED UNDER SEAL

                                  11                                                       Re: Dkt. Nos. 189, 238

                                  12           Defendants Elizabeth Holmes and Ramesh “Sunny” Balwani are charged with wire fraud
Northern District of California
 United States District Court




                                  13   in violation of 18 U.S.C. § 1343 and conspiracy to commit wire fraud in violation of 18 U.S.C. §

                                  14   1349. The charges stem from Defendants’ allegedly deceptive representations about their

                                  15   company, Theranos, and its technology. Pending before the Court are the Defendants’ separate

                                  16   motions to sever. Having had the benefit of oral argument and having considered the parties’

                                  17   papers1, the Court grants in part and denies in part Mr. Balwani’s motion to sever. Mr. Balwani

                                  18   will be tried separately from Ms. Holmes. His request to be tried first, however, will be denied.

                                  19   The ruling on Mr. Balwani’s motion to sever renders Ms. Holmes’s motion to sever moot.

                                  20   I.      BACKGROUND

                                  21           A.        Factual Background

                                  22           Ms. Holmes founded Theranos, a health care and life sciences company, in 2003.

                                  23

                                  24   1
                                         The briefing (Dkt. Nos. 189, 238, 299, 313, 325, 342, 345, 346, 351) and other filings pertaining
                                  25   to the motions were sealed by the Court. Those documents contain personal matters of the parties
                                       and confidential material that if publicly disclosed at this time would impair the ability of the
                                  26   parties to receive a fair trial. The hearing was closed to the public for the same reasons and was
                                       conducted telephonically to avoid travel for participants in light of the COVID-19 health crisis.
                                  27
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                         1
                                         Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 2 of 16




                                   1   Superseding Indictment ¶ 1, Dkt. 39. Ms. Holmes served as the Chief Executive Officer of the

                                   2   company. Id. Mr. Balwani served as a board member, the President, and the Chief Operating

                                   3   Officer of Theranos. Id. ¶ 2.

                                   4          The stated mission of Theranos was to revolutionize medical laboratory testing through its

                                   5   allegedly innovative methods of drawing blood, testing blood, and diagnosing patients. Id. ¶ 5.

                                   6   During the company’s first ten years, it pursued the development of proprietary technology that

                                   7   could run clinical tests using only tiny drops of blood. Id. Theranos also worked to develop a

                                   8   method for drawing only a few drops of capillary blood from a patient’s finger using a small

                                   9   lancet. Id. That blood was then stored in a “nanotainer.” Id. Theranos sought to develop a

                                  10   second device, termed the “TSPU” (Theranos Sample Processing Unit), “Edison,” or “miniLab,”

                                  11   that could quickly and accurately analyze blood samples collected in the nanotainer. Id. The

                                  12   Government contends that the promises of these devices was never realized and that the devices
Northern District of California
 United States District Court




                                  13   produced inaccurate and unreliable results. Id.

                                  14          Defendants are charged with conspiring to commit and committing two fraudulent

                                  15   schemes: a scheme to defraud investors and a scheme to defraud doctors and patients. As to the

                                  16   fraudulent scheme to defraud investors, Defendants allegedly (1) claimed that Theranos’s

                                  17   proprietary analyzer—the TSPU, Edison, or miniLab—was presently capable of accomplishing

                                  18   certain tasks, with more precision than other blood tests, and at a faster rate, when, in fact,

                                  19   Defendants knew these statements were false (id. ¶ 12(A)); (2) told investors the company was

                                  20   financially strong and stable and would make huge profits in 2014 and 2015 when, in fact,

                                  21   Defendants knew Theranos would only generate modest revenue (id. ¶ 12(B)); (3) made

                                  22   misleading technology demonstrations where Defendants intended to cause potential investors to

                                  23   believe that blood tests were being conducted on Theranos’s proprietary analyzer when, in fact,

                                  24   Defendants knew the analyzer was operating in “null protocol” (id. ¶ 12(C)); (4) told investors

                                  25   Theranos had an expanding partnership with Walgreens when, in fact, the Walgreens rollout had

                                  26   stalled due to concerns with Theranos’s performance (id. ¶ 12(D)); (5) told investors the company

                                  27
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                         2
                                         Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 3 of 16




                                   1   had a profitable and revenue-generating business relationship with the U.S. Department of

                                   2   Defense and that Theranos technology was deployed on the battlefield, when in fact, Defendants

                                   3   knew that Theranos had limited revenue from military contracts and that its technology was not

                                   4   used in the battlefield (id. ¶ 12(E)); (6) told investors Food and Drug Administration (“FDA”)

                                   5   approval was not needed for the proprietary analyzer and tests when, in fact, Defendants knew by

                                   6   late 2013 and throughout 2014 that the FDA was requiring Theranos to apply for clearance or

                                   7   approval for its analyzer and tests (id. ¶ 12(F)); (7) told investors that patient tests were conducted

                                   8   using Theranos manufactured analyzers, when in fact, Defendants knew that Theranos used third-

                                   9   party, commercially available analyzers (id. ¶ 12(G)); (8) told investors Theranos technology had

                                  10   been examined, used, and validated by several national or multinational pharmaceutical companies

                                  11   and research institutions, when in fact, Defendants knew this was false (id. ¶ 12(H)); and (9) made

                                  12   the false and misleading statements described above to reporters and then shared the resulting
Northern District of California
 United States District Court




                                  13   articles directly with potential investors and via the Theranos website (id. ¶ 12(I)).

                                  14          As to the fraudulent scheme to defraud doctors and patients, the Government alleges that

                                  15   from 2013 to 2016, Defendants advertised and marketed Theranos technology to doctors and

                                  16   patients, presented misleading and false claims about the accuracy and reliability of its blood tests,

                                  17   and omitted the problems and limits of Theranos technologies. Id. ¶¶ 15–16. Defendants

                                  18   allegedly used materially false and misleading marketing materials and advertisements and

                                  19   transmitted Theranos blood results that Defendants knew contained, or likely contained, inaccurate

                                  20   information. Id. ¶ 17.

                                  21          B.      Procedural Background

                                  22          On September 18, 2019, the parties informed the Court that Ms. Holmes had advised Mr.

                                  23   Balwani by letter that she intended to “introduce expert evidence at trial related to a mental

                                  24   condition bearing on guilt.” Balwani’s Mtn. to Sever (Dkt. No. 189) at 2. Ms. Holmes informed

                                  25   Mr. Balwani that she would have an expert testify about, among other things, “intimate partner

                                  26   violence/abuse (including at least psychological, emotional and sexual abuse) suffered by Ms.

                                  27
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                         3
                                         Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 4 of 16




                                   1   Holmes at the hands of Mr. Balwani,” “the abusive tactics used by Mr. Balwani that allowed him

                                   2   to exert control over [Ms. Holmes],” and “the psychological impact of the relationship on Ms.

                                   3   Holmes during the time period of the relationship and in connection with the charged conspiracy”

                                   4   between Ms. Holmes and Mr. Balwani. Id. Mr. Balwani adamantly denies these allegations.

                                   5          Relying on this letter, Mr. Balwani filed a motion to sever on December 3, 2019. Mr.

                                   6   Balwani seeks severance because regardless of the merits of Ms. Holmes’s representations, “the

                                   7   prejudice [he] will suffer if Ms. Holmes presents or even publicly discloses this defense,

                                   8   particularly in a case as high profile as this one, is so extreme that severance is essential to

                                   9   preserve [his] right to a fair trial.” Id. Mr. Balwani also asserts that once his case is severed from

                                  10   Ms. Holmes’s case, it is essential for his case to proceed first so that the jury pool for his case will

                                  11   not be incurably tainted. Id.

                                  12          On December 16, 2019, Ms. Holmes filed her severance motion. Although the merits of
Northern District of California
 United States District Court




                                  13   Ms. Holmes’s motion to sever is not addressed herein, the substance of motion is important to give

                                  14   context to Mr. Balwani’s motion. Ms. Holmes’s motion for severance is based on the matters

                                  15   indicated in the letter but for different reasons. Ms. Holmes argues that as a result of Mr.

                                  16   Balwani’s abusive treatment of her she suffers from Intimate Partner Abuse syndrome (“IPA”) and

                                  17   concurrent posttraumatic stress disorder (“PTSD”) such that she cannot be near him without

                                  18   suffering physical distress. She argues that if she is tried together with Mr. Balwani, she will

                                  19   likely suffer stress and physical ailments that will manifest visually such that she will not appear

                                  20   to the jury in her true sense. She also asserts that there is a risk she will be unable to concentrate

                                  21   in her case and will thus be unable to assist and participate in her defense. Ms. Holmes filed as an

                                  22   exhibit a document prepared by Dr. Mechanic, a retained psychologist who examined her,

                                  23   reviewed documents, and interviewed members of her family.

                                  24                                                                                                      Ms.

                                  25   Holmes also filed notice under Federal Rule of Criminal Procedure 12.2(b), stating that she may

                                  26   introduce expert evidence at trial related to a mental condition bearing on guilt. The document

                                  27
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                         4
Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 5 of 16
                                             Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 6 of 16




                                   1   inconsistent verdicts.’” Id. (quoting Richardson, 481 U.S. at 210).

                                   2            Federal Rule of Criminal Procedure 14, Relief from Prejudicial Joinder, provides that a

                                   3   district court may order separate trials if a joint trial of defendants “appears to prejudice” one of

                                   4   them. Fed. R. Crim. Proc. 14(a). “[A] district court should grant a severance under Rule 14” only

                                   5   if (1) “there is a serious risk that a joint trial would compromise a specific trial right of one of the

                                   6   defendants,” or (2) a joint trial would “prevent the jury from making a reliable judgment about

                                   7   guilt or innocence.” Zafiro, 506 U.S. at 539; see also Reay v. Scribner, 369 F. App’x 847, 848-49

                                   8   (9th Cir. 2010) (quoting). “Such a risk might occur when evidence that the jury should not

                                   9   consider against a defendant and that would not be admissible if a defendant were tried alone is

                                  10   admitted against a codefendant.” Zafiro, 506 U.S. at 539.

                                  11   II.       DISCUSSION

                                  12            A.     Balwani’s Motion to Sever
Northern District of California
 United States District Court




                                  13            The Court finds it appropriate to sever Mr. Balwani’s trial from Ms. Holmes’s trial for the

                                  14   reasons discussed below.

                                  15                   1.      Prejudice

                                  16            Mr. Balwani argues that a severance under Rule 14(a) is necessary because the defense Ms.

                                  17   Holmes advances undermines his constitutional rights, in particular his right to due process under

                                  18   the Fifth Amendment of the United States Constitution. Specifically, Mr. Balwani asserts that in a

                                  19   joint trial, Ms. Holmes’s inflammatory allegations would expose the jury to character evidence

                                  20   that would otherwise be inadmissible against him if he were tried alone. Mr. Balwani argues that

                                  21   severance is required on this basis alone.

                                  22            Mr. Balwani’s core argument is that if Ms. Holmes presents the evidence outlined in the

                                  23   letter during a joint trial, he will be unfairly prejudiced and his rights to a fair trial will be

                                  24   compromised, citing Zafiro. He argues that Ms. Holmes’s evidence seeking to establish her

                                  25   innocence would require him to defend against not only the Government’s case, but to defend

                                  26   against her allegations as well because her allegations are so inflammatory that they cannot be left

                                  27
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                         6
                                         Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 7 of 16




                                   1   unrebutted before the jury. He argues that the allegations are so pernicious that in the current

                                   2   climate of Me Too and public awareness of abusive sexual behavior of certain men against

                                   3   women, it will be impossible for him to receive a fair trial if this evidence is admitted in a joint

                                   4   trial. Mr. Balwani also argues that his rights under the Fifth and Sixth Amendments to the United

                                   5   States Constitution will be violated with a joint trial because he will be forced to testify to respond

                                   6   to and deny the allegations of abuse, even though these allegations are not alleged by the

                                   7   Government. He argues the allegations alone are so damning in the current climate that it will be

                                   8   impossible for a fair joint trial and that no special instruction of the Court can separate the jury

                                   9   from the alleged uncharged conduct and the Government’s proof and evidence.

                                  10          Mr. Balwani’s arguments are well supported by the handful of federal courts that have

                                  11   faced similar circumstances. In United States v. Breinig, 70 F.3d 850 (6th Cir. 1995), Breinig and

                                  12   his former wife, Joan Moore (“Moore”), were charged with tax evasion. Breinig moved for
Northern District of California
 United States District Court




                                  13   severance in anticipation of antagonistic defenses, and Moore joined in the motion. Id. at 851-52.

                                  14   The trial court denied the motion. At trial, Moore presented a defense of diminished capacity to

                                  15   negate mens rea. Moore claimed that she lacked the capacity to have evaded taxes “wilfully”

                                  16   because she was dominated and controlled by Breinig. Id. at 852. For his part, Breinig claimed

                                  17   that because Moore kept all the books and an accounting firm prepared their taxes, he had no

                                  18   knowledge of the underreporting. Id. Moore’s defense was based largely on the testimony of a

                                  19   psychiatrist and a psychologist who had treated her a few years after the alleged tax evasion. Over

                                  20   Breinig’s objection, these expert witnesses testified to “Moore’s mental instability, to her extreme

                                  21   insecurities, to her suicidal tendencies; to Breinig’s infidelities; and to Moore’s low self-esteem.”

                                  22   Id. There was also evidence that Breinig alienated the couple’s children, which caused Moore to

                                  23   feel abandoned by them; that Breinig also abandoned Moore; and that Breinig “manipulated” her

                                  24   throughout the course of their twenty-four-year marriage, resulting in Moore’s extreme

                                  25   dependence on him. Id. Although the court admitted all of this evidence only in support of

                                  26   Moore’s defense, the evidence amounted to “dramatic evidence of Breinig’s bad character.” Id.

                                  27
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                         7
                                         Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 8 of 16




                                   1          The Sixth Circuit concluded that Breinig’s claim of prejudice met the Zafiro standard for

                                   2   severance and accordingly reversed Breinig’s conviction. Id. at 853-54. The Sixth Circuit

                                   3   reasoned:
                                                      The unfairness in Breinig’s trial resulted not from a mutually
                                   4                  antagonistic defense, but from evidence the jury was permitted to
                                                      hear and evaluate and which was, as to Breinig, impermissible and
                                   5                  highly inflammatory evidence of his bad character. The jury was
                                                      told, by well-credentialed experts, that Breinig was an adulterous,
                                   6                  mentally abusive, and manipulating spouse. Such testimony, of
                                                      course, would have been inadmissible against him under any theory
                                   7                  of the Federal Rules of Evidence on a trial for tax evasion. Because
                                                      Breinig’s credibility was in issue, the jury’s consideration of
                                   8                  categorically inadmissible evidence was manifestly prejudicial, and
                                                      unfairly so. It provided the government with an unfair windfall that
                                   9                  the rules of evidence and elemental notions of fairness would
                                                      otherwise not allow, and that Rule 8(b) does not envision.
                                  10

                                  11   Id. at 853. In so holding, the Sixth Circuit noted that it was presented with an “exceptional case”

                                  12   with “unique facts,” and that the district court could not have foreseen much of the testimony that
Northern District of California
 United States District Court




                                  13   was ultimately introduced at trial. Id.

                                  14          In United States v. Lopez, 915 F. Supp. 891 (E.D. Mich. 1996), Rene Cardona (“Cardona”)

                                  15   and Sandra Lopez (“Lopez”) were jointly indicted on drug charges, including conspiracy to

                                  16   distribute cocaine. Cardona moved for severance because Lopez “intend[ed] to offer evidence in

                                  17   her defense that Cardona beat and/or coerced her into committing criminal activity.” Id. at 900.

                                  18   Cardona argued that he would be “severely prejudiced in the eyes of a jury” by Lopez’s defense,

                                  19   and further, that this prejudice would be “magnified because Lopez may not testify, depriving

                                  20   Cardona of an opportunity to cross examine her on this element of her defense.” Id. The Lopez

                                  21   court conducted an in camera review of Lopez’s affidavit outlining her proposed defense and was

                                  22   satisfied that the evidence she intended to introduce would expose Cardona “to the same degree of

                                  23   prejudice which justified the reversal in Breinig.” Id. at 901. The Lopez court also held that the

                                  24   “proposed evidence of physical abuse and coercion would be inadmissible against Cardona if he

                                  25   were tried independently. Id. Finally, the Lopez court noted that “less drastic measures, such as

                                  26   limiting instructions, would not suffice to cure this substantial risk of prejudice.” Id. For this

                                  27
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                         8
                                         Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 9 of 16




                                   1   reason, the Lopez court granted Lopez’s motion to sever.

                                   2          In United States v. Swan, No. 12-CR-27 JAW, 2013 WL 3422022 (D. Me. July 8, 2013), a

                                   3   married couple was indicted on multiple counts, including fraud and extortion. Mr. Swan moved

                                   4   to sever after Ms. Swan’s trial brief revealed allegations of spousal abuse. Id. at *2. More

                                   5   specifically, Ms. Swan disclosed that she would present evidence of her state of mind, including

                                   6   her “fear and lack of control resulting from actions by her husband.” Id. Ms. Swan alleged that

                                   7   Mr. Swan was a “controlling and physically abusive husband” and described his behavior as

                                   8   “chilling.” Id. The Swan court concluded that the potential prejudice against Mr. Swan was so

                                   9   severe that his motion to sever must be granted:

                                  10                  If his case were tried separately, his wife’s allegations of spousal
                                                      abuse would be inadmissible and the jury would focus on whether the
                                  11                  Government had proven its criminal charges against him beyond a
                                                      reasonable doubt. However, if his case is tried with his wife, the jury
                                  12                  will likely hear her contention that Marshall Swan emotionally and
Northern District of California
 United States District Court




                                                      physically abused her and Marshall Swan will therefore be compelled
                                  13                  to defend himself not only against the prosecutor's case against him
                                                      but also his wife’s case against him. Furthermore, Carole Swan’s
                                  14                  allegations . . . are dramatic, including “black eyes, bruised ribs, and
                                                      clumps of hair being pulled from her head as she was dragged from
                                  15                  room to room” and a “paranoid regime aimed at tracking Carole’s
                                                      slightest movements.” [citation] If the jury were to hear this evidence
                                  16                  against Marshall Swan, there is the risk that they would convict him
                                                      not because he committed the charged crimes of federal criminal
                                  17                  fraud but because they believe he committed uncharged crimes of
                                                      spousal abuse, or at least that their ability to judge him fairly on the
                                  18                  merits would be compromised.
                                  19   Id. at *4. Further, the Swan court was not convinced that a jury instruction limiting the jury’s use

                                  20   of the evidence of abuse would be successful. Id. at *5.

                                  21          Here, the information outlined in Dr. Mechanic’s Declaration, if admitted into evidence in

                                  22   a joint trial, would be highly prejudicial and unfair to Mr. Balwani for the very reasons stated in

                                  23   Breinig, Lopez, and Swan. Because Dr. Mechanic’s Declaration was offered only as support for

                                  24   Ms. Holmes’s severance motion and not as a formal report directed to a 12.2(b) defense, however,

                                  25   it was unclear to what extent Ms. Holmes would seek to admit as evidence at trial any of the

                                  26   information contained in the Declaration. The Declaration recites both factual matters and expert

                                  27
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                         9
                                        Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 10 of 16




                                   1   opinion.

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                        10
                                           Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 11 of 16




                                   1

                                   2

                                   3           The Court discussed the Declaration with the parties at hearings trying to determine the

                                   4   nature of the testimonial evidence Ms. Holmes intended to offer at trial and whether that testimony

                                   5   will relate to her 12.2(b) defense. The Court was initially concerned with whether Ms. Holmes

                                   6   would be advancing a duress defense. The Court was careful, and indicated as much to counsel,

                                   7   that it was not asking Ms. Holmes what her defense would be or asking her to reveal her defense at

                                   8   this stage in the proceedings. In response, counsel indicated that they would not be advancing a

                                   9   duress defense for Ms. Holmes, and further represented that Ms. Holmes’s defense would be a

                                  10   lack of mens rea to commit the offenses charged.

                                  11           The Court asked whether a Daubert2 hearing as to Dr. Mechanic’s qualifications or

                                  12   opinions should be advanced to an earlier stage of the schedule. The Government favored having
Northern District of California
 United States District Court




                                  13   the Daubert hearing so the parties would have an early determination on the admissibility issue.

                                  14   The Government argued that Dr. Mechanic’s anticipated trial testimony, as reflected in her

                                  15   Declaration, would be inadmissible at trial. The Government reasoned that Dr. Mechanic’s

                                  16   Declaration does not describe how Ms. Holmes’s purported mental conditions undermined her

                                  17   ability to form the requisite intent to deceive at the time she committed the crimes alleged, and

                                  18   therefore there is no basis to admit Dr. Mechanic’s testimony in support of a Rule 12.2(b) defense.

                                  19   And because Dr. Mechanic’s Declaration does not support a Rule 12.2(b) defense in the

                                  20   Government’s view, the allegations against Mr. Balwani are irrelevant and inadmissible. Ms.

                                  21   Holmes objected to an early Daubert hearing.

                                  22           The Court acknowledged that if Dr. Mechanic was found not qualified as an expert, the

                                  23                 outlined in her Declaration might lack relevance and be inadmissible. See e.g.

                                  24   United States v. Scholl, 166 F.3d 964, 970 (9th Cir. 1999) (holding that district court did not err in

                                  25
                                       2
                                  26     See Daubert v. Merrell Dow Pharm., 43 F.3d 1311 (9th Cir. 1995) (on remand, holding that
                                       proponent of expert testimony must show that evidence is admissible under standards set forth in
                                  27   the Supreme Court’s decision).
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                                      11
                                           Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 12 of 16




                                   1   limiting the testimony of defendant’s compulsive gambling psychological expert where “there

                                   2   [was] no ‘fit’ between his testimony and the issue of willfulness” for charges for filing false tax

                                   3   returns); United States v. Baxt, 74 F. Supp. 2d 436, 440-41 (D.N.J. 1999) (for expert testimony to

                                   4   be admissible, “it must negate Baxt’s mens rea by tending to prove that Baxt did not submit false

                                   5   financial statements knowingly or with the intent to influence [the lender]”); United States v.

                                   6   Richards, 9 F.Supp. 2d 455, 459 (D.N.J. 1998) (holding that expert testimony as to defendant’s

                                   7   “major depressive order” was inadmissible to negate mens rea element of charges for

                                   8   embezzlement). After having been informed that Ms. Holmes would not advance a duress

                                   9   defense, the Court solicited more information on how the mens rea defense might be presented,

                                  10   again without asking defense counsel to reveal specifics. That discussion led to the Court’s

                                  11   inquiry as to whether, as Ms. Holmes’s counsel said, she could testify as a lay witness to

                                  12   conduct/treatment she received from Mr. Balwani during their relationship, including salacious
Northern District of California
 United States District Court




                                  13   conduct of a sexual intimate nature to support her mens rea defense. During this discussion Ms.

                                  14   Holmes’s counsel represented that it “was highly likely Holmes would testify” about the conduct.

                                  15   Ms. Holmes’s counsel emphasized that it was unusual for a defense attorney to so reveal a client’s

                                  16   intention to testify in a criminal case, but he felt confident in doing so in this case. This statement

                                  17   was quite profound and meaningful to the Court. The Court then asked Ms. Holmes to prepare a

                                  18   proffer of proposed lay witness testimony and evidence that the Court would review in camera

                                  19   and invited further briefing from the parties as to the admissibility of lay witness testimony on the

                                  20   issue of mens rea and the basis for its admissibility.

                                  21           The Court has thoroughly reviewed this additional briefing and proffer. Having done so,

                                  22   the Court finds that Ms. Holmes might testify at trial as a lay witness to certain conduct of Mr.

                                  23   Balwani as to her, and that based on the proffer, briefing, representations and comments of

                                  24   counsel,3 such testimony would be unfairly prejudicial to codefendant Mr. Balwani such that he

                                  25

                                  26
                                       3
                                         See Notice of Submission at 1-2, Dkt. No. 299 (“[C]ounsel can state, as officers of the court that
                                       there is a significant likelihood that Ms. Holmes will (1) testify at trial that she suffered from
                                  27   intimate partner abuse and (2) explain the impact of the abuse on her state of mind during the
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                                         12
                                         Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 13 of 16




                                   1   will be denied a fair trial unless his trial is severed from Ms. Holmes’s trial. United States v.

                                   2   Haischer, 780 F.3d 1277, 1282 (9th Cir. 2015). In Haischer, the defendant, Haischer, was

                                   3   convicted of committing and conspiring to commit wire fraud. The indictment alleged that

                                   4   Haischer, a loan officer at a brokerage firm, participated in a scheme to secure mortgages using

                                   5   false information in loan applications and supporting documents. Haischer testified that she did

                                   6   not submit the information, and that Nunes, an alleged co-conspirator, had filled out the

                                   7   applications. Id. at 1280. Haischer testified that she deferred to Nunes’s judgment because he was

                                   8   a senior loan officer at the brokerage firm and her then-boyfriend. Id. Haischer also alleged that

                                   9   Nunes had abused her, but the jury was not permitted to consider evidence of abuse, however. Id.

                                  10   The trial court reasoned that the evidence of abuse possessed no probative value as to Haischer’s

                                  11   mens rea defense and was highly prejudicial. Id. at 1281. The jury convicted Haischer. On

                                  12   appeal, the Ninth Circuit vacated the conviction. The Ninth Circuit held that the trial court
Northern District of California
 United States District Court




                                  13   committed error by excluding evidence of Haischer’s alleged abuse, reasoning that “[a]lthough the

                                  14   evidence of abuse was less probative of Haischer’s lack of knowledge or intent than it was of

                                  15   Haischer’s potential duress defense, the evidence was not so minimally probative that it was

                                  16   proper to exclude it entirely.” Id. at 1282. Moreover, the Ninth Circuit held that the error rose to

                                  17   the level of a constitutional error:

                                  18                   The evidence of abuse would have been central evidence in support
                                                       of Haischer’s mens rea defense, particularly in light of the deliberate
                                  19                   ignorance theory as reflected in the Jewell instruction. Because
                                                       Haischer’s knowledge and intent were necessary elements of wire
                                  20                   fraud, the evidence related to a critical element of the government’s
                                                       case. We conclude that the exclusion of the evidence violated
                                  21                   Haischer’s due process rights.
                                  22   Id. at 1284.

                                  23           Here, based upon the representations of counsel, Ms. Holmes is likely to testify as a lay

                                  24   witness to conduct by Mr. Balwani to substantiate her mens rea defense, just as the defendant in

                                  25

                                  26
                                       relevant period. . . . Finally, there is a significant likelihood that Ms. Holmes will call other
                                  27   witnesses and offer other evidence on these issues.”)
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                                             13
                                         Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 14 of 16




                                   1   Haischer sought to introduce evidence of abuse through a lay witness. The Government argues

                                   2   that Haischer is distinguishable because in that case, the alleged abuse was connected directly and

                                   3   factually to the fraud. Haischer’s sister testified that she heard Nunes yelling at Haischer to sign

                                   4   papers, which Haischer testified were papers for the alleged fraudulent loan application. The

                                   5   Government’s argument has merit, but it is premature. At trial, Ms. Holmes will eventually have

                                   6   to connect the alleged abuse to the charged conduct for the abuse to be relevant and admissible.

                                   7   See e.g. United States v. Gonzalez, 599 F. App’x 727 (9th Cir. 2015) (holding that trial court did

                                   8   not abuse its discretion in excluding evidence of abusive childhood because the evidence was

                                   9   highly prejudicial and had “very little, if any, relevance or probative value absent some expert

                                  10   testimony connecting the past abuse Appellant suffered to her mental state at the time of the

                                  11   crime”); United States v. Boykoff, 186 F. Supp. 2d 347, 349 (S.D.N.Y. 2002) (recognizing that

                                  12   courts have “refused to admit mental disease evidence where no direct link could be established
Northern District of California
 United States District Court




                                  13   between it and the issue of mens rea”); United States v. Pirro, 76 F. Supp. 2d 478, 485 (S.D.N.Y.

                                  14   1990) (“Mental disease evidence is generally excluded where no link is demonstrated between the

                                  15   evidence and the defendant’s mens rea or where the defendant could not demonstrate that he

                                  16   actually lacked mens rea at the time of the offense because of any psychological defect.”). The

                                  17   Court is not and has not ruled on the admissibility of any of Ms. Holmes’s anticipated evidence at

                                  18   this time. The Court’s ruling is that even without expert testimony, Ms. Holmes might testify as a

                                  19   lay witness to conduct by Mr. Balwani that is the foundation of her mens rea defense. Haischer,

                                  20   780 F.3d at 1282-84; see also Swan, 2013 WL 3422022, at *2 (severing trials because even

                                  21   without an expert, the jury’s “ability to judge [Mr. Swan] fairly on the merits would be

                                  22   compromised” in light of “[Mrs.] Swan’s allegations” of abuse). Mr. Balwani would then be put

                                  23   in the position of having to “defend himself not only against the prosecutor’s case against him but

                                  24   also [Ms. Holmes’s] case against him.” Swan, 2013 WL 3422022, at *4. The jury in a joint trial

                                  25   could use the proffered evidence, spanning a decade of alleged abuse, in a manner that is unfair

                                  26   and prejudicial to Mr. Balwani. The jury might “convict [Mr. Balwani] not because he committed

                                  27
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                        14
                                           Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 15 of 16




                                   1   the charged crimes of federal criminal fraud but because they believe he committed uncharged

                                   2   crimes of [intimate partner] abuse, or at least that their ability to judge him fairly on the merits

                                   3   would be compromised.” Id. Under the circumstances of this case, a joint trial might “prevent

                                   4   the jury from making a reliable judgment about guilt or innocence.” Zafiro, 506 U.S. at 539.

                                   5           The Court further finds that a less drastic measure than severance, such as a special or

                                   6   limiting instruction, would not be an effective remedy or mitigation for the potential prejudice to

                                   7   Mr. Balwani. Lopez, 915 F. Supp. at 901 (holding that less drastic measures, such as limiting

                                   8   instructions, would not suffice to cure the substantial risk of prejudice). The Government

                                   9   proposes that the Court empanel dual juries instead of ordering severance. The Government

                                  10   envisions a “Holmes Jury” and a separate “Balwani Jury” present for the Government’s opening

                                  11   statement, but only the “Holmes Jury” would be present for her opening statement, and only the

                                  12   “Balwani Jury” would be present for his. Thereafter, only the “Holmes Jury” would hear
Northern District of California
 United States District Court




                                  13   Holmes’s affirmative defense, the Government’s rebuttal to her defense, and closing arguments

                                  14   pertaining only to Holmes. The “Balwani Jury” would proceed in a similar manner. Although

                                  15   there is precedent for the use of dual juries in the Ninth Circuit,4 the Court finds that proceeding

                                  16   with dual juries in a single trial would be too cumbersome and unwieldly for a case of this

                                  17   complexity and is not a viable remedy or solution. The Court is mindful of the need to adjudicate

                                  18   cases to provide a just determination of every proceeding, to secure simplicity in procedure and

                                  19   fairness in administration, and to eliminate unjustifiable expense and delay. Fed. R. Crim. P. 2.

                                  20   The Court finds that the use of dual juries in this case would be inefficient and impractical in our

                                  21   courthouse and that separate trials, although burdensome to the Government, defense and the

                                  22   court, is appropriate and fair to all parties.

                                  23                   2.      Other Factors

                                  24           Mr. Balwani contends that the following additional considerations weigh in favor of

                                  25

                                  26   4
                                        See Lambright v. Stewart, 191 F.3d 1181, 1185 (9th Cir. 1999) (“[D]ual juries are in wide use
                                  27   and . . . they have worked out just fine.”).
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                                     15
                                         Case 5:18-cr-00258-EJD Document 977 Filed 08/28/21 Page 16 of 16




                                   1   severance. First, without a ruling on severance at the earliest possible time, Mr. Balwani would be

                                   2   forced to launch a massive, expensive, distracting, and time-consuming investigation to be

                                   3   prepared to counter Ms. Holmes’s allegations at a joint trial, and that the investigation might draw

                                   4   publicity that would incurably taint the jury pool. Second, Ms. Holmes’s defense may prove to be

                                   5   irreconcilably antagonistic to Mr. Balwani’s defense. Third, there is a risk that Mr. Balwani’s

                                   6   confrontation rights under the Sixth Amendment may be violated if late into the trial and after

                                   7   jeopardy attaches, Ms. Holmes elects to present her defense through an expert witness.

                                   8           Because the Court finds that the potential for unfair prejudice warrants a severance in

                                   9   accordance with Zafiro, it is largely unnecessary for the Court to address Mr. Balwani’s alternative

                                  10   bases for severance. The Court notes only that the defenses as currently presented are somewhat

                                  11   antagonistic. Nevertheless, that is not the critical factor in the Court’s decision; the prejudice

                                  12   factor predominates and outweighs other considerations in this case.
Northern District of California
 United States District Court




                                  13           B.     Defendant Holmes’s Motion to Sever

                                  14           Because the Court has granted Balwani’s motion, Ms. Holmes’s motion to sever is deemed

                                  15   moot.

                                  16   III.    CONCLUSION

                                  17           Mr. Balwani’s motion to sever is granted, and he will be tried separately from Ms. Holmes.

                                  18   Mr. Balwani’s request to be tried first is denied. Severance “does not create a right to a particular

                                  19   trial sequence.” Mack v. Peters, 80 F.3d 230, 235 (7th Cir. 1996). Ms. Holmes’s trial will remain

                                  20   as scheduled with all previous scheduling deadlines remaining undisturbed. Ms. Holmes’s motion

                                  21   to sever is deemed moot.

                                  22           IT IS SO ORDERED.

                                  23   Dated: March 30, 2020

                                  24                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  25                                                     United States District Judge
                                  26

                                  27
                                       CASE NO.: 5:18-CR-00258-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT BALWANI’S
                                       MOTION TO SEVER; FINDING MOOT HOLMES’S MOTION TO SEVER
                                                                        16
